Citation Nr: 1541708	
Decision Date: 09/28/15    Archive Date: 10/05/15

DOCKET NO.  10-48 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Denver, Colorado


THE ISSUE

Entitlement to restoration of a 30 percent rating for service-connected migraine headaches, from June 1, 2010.  


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A.J. Turnipseed


INTRODUCTION


The Veteran served on active duty from September 2002 to September 2006.  

This appeal to the Board of Veterans' Appeals (Board) arose from a March 2010 rating decision in which the RO reduced the rating for the Veteran's service-connected migraine headaches from 30 to 0 percent, effective June 1, 2010.  In March 2010, the Veteran filed a notice of disagreement (NOD). A statement of the case (SOC) was issued in November 2010, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in December 2010.

In July 2015, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge; a transcript of that hearing is of record.

The Board notes that, generally, a claim stemming from a rating reduction action is a claim as to whether the reduction was proper, not whether the Veteran is entitled to an increased rating.  See Dofflemyer v. Derwinski, 2 Vet. App. 277, 279-80 (1992).  In this case, however, in August 2014, the RO awarded a 30 percent rating for service-connected migraine headaches, effective July 13, 2012.  Thereafter, in in the August 2014 supplemental statement of the case (SSOC), the RO addressed the rating reduction claim, in addition to the issues of whether the Veteran was entitled to a rating in excess of 30 percent for service-connected migraine headaches prior to June 1, 2010 (the date of the reduction), and after June 13, 2012. 

However,  during the July 2015 hearing, the Veteran clarified that he had only appealed the reduction, and to the extent that any claims for higher ratings prior to and after the reduction were before the Board, those matters were withdrawn.  Hence, the Board has characterized the appeal as encompassing only the claim for restoration, as reflected on the claim, as set forth on the title page.  

The Board notes that, while the Veteran was previously represented by Disabled American Veterans, in February 2010, the Veteran granted a power-of-attorney in favor of the Colorado Department of Veterans Affairs with regard to the claim on appeal.  That organization represented the Veteran during the July 2015 hearing, and has submitted written argument on his behalf.  See October 2014 VA Form 646.  Tthe Board recognizes the change in representation.

This appeal has been processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and the Virtual VA claims processing systems.



FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate each claim herein decided has been accomplished.

2.  In a March 2010 rating decision, the RO reduced the disability rating for the Veteran's service-connected migraine headaches from 30 percent to a noncompensable, effective June 1, 2010.

3.  At the time of the March 2010 rating decision, the 30 percent rating for the Veteran's service-connected migraine headaches had been in effect for less than five years.

4.  The evidence of record at the time of the March 2010 rating decision did not reflect improvement in the Veteran's ability to function under ordinary conditions of life or work as a result of his service-connected migraine headaches to warrant reduction of the 30 percent rating, from June 1, 2010.



CONCLUSION OF LAW

The reduction of the rating for service-connected migraine headaches from 30 percent to a noncompensable rating was improper, and restoration of the 30 percent disability rating from June 1, 2010, is warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.105, 3.344, Part 4, including § 4.124a, Diagnostic Code 8100 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2015).  As noted, the Veteran has appealed the March 2010 reduction of a 30 percent rating for service-connected migraine headaches.  Because the Board is restoring a 30 percent rating for the service-connected migraine headaches, the Board finds that this decision constitutes a full grant of the benefits sought on appeal, and no further discussion regarding VCAA notice or assistance duties is required.

Historically, in an October 2007 rating decision, the RO granted service connection for migraine headaches and assigned a 30 percent rating pursuant to 38 C.F.R. § 4.124a, Diagnostic Code (DC) 8100, effective September 23, 2006.  The RO awarded the initial 30 percent rating based upon evidence showing the Veteran's migraine headaches were manifested by characteristic prostrating attacks occurring on an average of once a month over the last several months.

In November 2009, the RO informed the Veteran that it had requested an examination of his migraine headaches to review the severity of his condition and ensure that he is properly evaluated.  A review examination was scheduled in December 2009 during which the VA examiner noted the Veteran had headaches three or four days a week that lasted from one to 14 days on the average.  Thereafter, in a December 2009 rating decision, the RO proposed that the rating for service-connected migraine headaches be reduced from 30 percent to noncompensable (zero percent), noting the findings of the December 2009 rating decision, as well as a March 2009 VA treatment record which noted that, while the Veteran continued to have migraine headaches two to three times a week, he only missed one day of work in the past six months secondary to headaches.  In this regard, the RO noted that he was previously granted the 30 percent rating because he reported having three prostrating migraines a month, whereas the current evidence showed he only missed one day of work in the last year with no reports of any prostrating headaches.  While the rating decision did not cite to the provisions of 38 C.F.R. § 3.344, in an attached letter, the RO informed the Veteran that medical records showed some improvement in his service-connected disability.  

In a March 2010 rating decision, the RO executed the reduction in rating of the Veteran's migraine headaches from 30 percent to noncompensable, noting that the previous rating decision discussed the December 2009 VA examination that showed he missed only one day of work in the last six months due to his headaches and did not experience characteristic prostrating attacks at that time.  While the rating decision did not cite to the provisions of 38 C.F.R. § 3.344, in an attached letter, the RO again informed the Veteran that medical records showed some improvement in his service-connected disability.  

In March 2010, the Veteran submitted an NOD arguing that the 30 percent rating should be reinstated because the effects of his migraine headaches had not been relieved and he continued to report to work because he did not have any more sick or vacation days remaining.  

In November 2010, the RO issued an SOC addressing the rating reduction issue, which included notice of the provisions of 38 C.F.R. § 3.344 and, on an attached letter, stated that medical evidence showed some improvement in his service-connected disability.  The Veteran subsequently perfected his appeal.  See December 2010 VA Form 9.  

Turning to the merits of the reduction claim, regulations provide that where the reduction in evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, rating action will be taken.  The reduction will be made effective the last day of the month in which a 60-day period from the date of notice to the payee expires.  The Veteran will be notified of the proposed reduction, that he has 60 days to present evidence showing why the reduction should not be implemented, and that he may request a hearing.  38 C.F.R. § 3.105(e).  

In this case, the Board finds that the RO complied with § 3.105(e) in that the Veteran was informed of the proposed action in the December 2009 rating decision.  In an attached letter, the Veteran was notified of the opportunity to present additional evidence within a 60-day period as well as his right to request a personal hearing.  Thereafter, the reduction was effectuated in the March 2010 rating decision on appeal, which decreased the 30 percent rating to a noncompensable rating, effective June 1, 2010.  As such, the RO satisfied the procedural requirements of 38 C.F.R. § 3.105(e) (to include notifying the Veteran of the proposed reduction), and such requirements need not be discussed further.  

Moreover, as noted above, the RO provided notice of the provisions of 38 C.F.R. § 3.344 in the November 2010 SOC and informed the Veteran that the evidence showed some improvement in his service-connected disability.  See Notice letters dated December 2009 and March 2010.  

Turning next to the question of the propriety of the reduction, the Board notes that Congress has provided that a veteran's disability will not be reduced unless an improvement in the disability is shown to have occurred.  38 U.S.C.A. § 1155.  When an RO reduces a rating without following the applicable regulations, the reduction is void ab initio.  Greyzck v. West, 12 Vet. App. 288, 292 (1999).

For reductions in rating to be properly accomplished, specific requirements must be met.  See 38 C.F.R. § 3.344; see also Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992).  In this case, the 30 percent rating was in effect from September 23, 2006, less than 5 years, and thus the provisions of 38 C.F.R. § 3.344 pertaining to stabilization of disability evaluations do not apply, and reexamination disclosing improvement will warrant a rating reduction.  38 C.F.R. § 3.344(c).  As regards disability ratings in effect for less than 5 years, adequate reexamination that discloses improvement in the condition will warrant reduction in rating.  See 38 C.F.R. § 3.344(c).  Nevertheless, the Court noted in Brown, supra, that there are several general VA regulations that apply to all rating reductions regardless of whether the rating has been in effect for five years or more.  Id. at 420-421. 

Specifically, 38 C.F.R. § 4.1 requires that each disability be viewed in relation to its history.  Furthermore, 38 C.F.R. § 4.13 provides that the rating agency should assure itself that there has been an actual change in the condition, for better or worse, and not merely a difference in the thoroughness of the examination or in use of descriptive terms.  Additionally, in any rating reduction case, not only must it be determined that an improvement in a disability has actually occurred, but that such improvement reflects improvement in ability to function under ordinary conditions of life and work.  Brown, 5 Vet. App. at 420-21; see 38 C.F.R. §§ 4.2, 4.10.  A claim as to whether a rating reduction was proper must be resolved in the Veteran's favor unless the Board concludes that a fair preponderance of evidence weighs against the claim.  Brown, 5 Vet. App. at 421.

In considering the propriety of a reduction, the Board must focus on the evidence of record available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered for the limited purpose of determining whether the condition had demonstrated actual improvement.  Dofflemyer, supra, at 277.

Accordingly, the Board must determine whether the evidence of record as of June 2010 established that the Veteran's service-connected migraine headaches improved and no longer warranted a 30 percent rating under 38 C.F.R. § 4.124a, DC 8100.

Under Diagnostic Code 8100, a 30 percent disability rating is assigned for migraine headaches with characteristic prostrating attacks occurring on an average of once a month over the last several months, while a 10 percent rating is warranted for characteristic prostrating attacks averaging one in 2 months over the last several months.  A noncompensable (zero percent) disability rating is assigned for less frequent attacks than for a 10 percent rating.  

As noted, in the October 2007 rating decision, the RO awarded the initial 30 percent rating based upon evidence showing the Veteran's migraine headaches were manifested by characteristic prostrating attacks occurring on an average of once a month over the last several months.  In this regard, the report of a February 2006 VA neurology consultation showed the Veteran reported having headaches with additional symptoms of nausea, photophobia, phonophobia, and vomiting, which put him to bed.  Likewise, during a November 2006 VA examination, the Veteran reported that his headaches increased in frequency, as they were occurring once or twice every two weeks.  

At the time of the June 2010 rating reduction, the evidence of record included the December 2009 VA examination report in which the examiner noted the Veteran's report of having headaches three or four days a week that lasted from one to 14 days on the average.  Notably, the examination report does not reflect that the examiner questioned the Veteran about how many days he missed work or had experienced any prostrating attacks in the previous months.  

In addition to the December 2009 VA examination, the evidentiary record also included VA treatment records which note the Veteran's continued report of having migraine headaches two to three times a week, for which he used Imitrex injections.  See VA treatment records dated March 2009 and February 2010.  Despite his continued headaches, in March 2009, the Veteran reported that he missed only one day of work in the past 6 months due to headaches.  

In March 2010, the Veteran submitted a statement explaining that he continued to report to work because he did not have any more sick or vacation days remaining but that the effects of his migraine headaches had not been relieved.  The Veteran provided testimony to this same effect at the July 2015 hearing and further testified that the days he missed at work was not the only measure of if he had debilitating headaches, as his symptoms have remained the same, if not slightly increased, since December 2009.  

Based on the foregoing, the Board finds that the evidence of record at the time of the March 2010 rating reduction does not reflect an actual change in the severity of the Veteran's migraine headache disability.  Indeed, the evidence shows that he continued to report having headaches three or four days a week.  In this context, the Board finds that the December 2009 VA examination was not as thorough or descriptive of the severity of the Veteran's migraine headaches, as the previous examination in November 2006, as the examiner did not document how many days the Veteran missed work or had experienced any prostrating attacks in the previous months.  The Board also notes that the Veteran has provided credible lay evidence explaining that, while he continued to report to work, the severity of his migraine headaches remained the same, as the frequency of his prostrating attacks remained consistent with prior years.  See March 2010 NOD, December 2010 VA Form 9; July 2015 Board hearing transcript.  Based on these facts, the Board finds the preponderance of the evidence did not clearly reflect improvement in the Veteran's ability to function under ordinary conditions of life and work as a result of his service-connected migraine headaches.  

Therefore, the Board finds that the evidence of record at the time of the rating reduction in March 2010 did not disclose actual improvement in the Veteran's service-connected migraine headaches and,  as such, and continued to warrant a 30 percent rating under DC 8100.  Accordingly, with  resolution of all reasonable doubt in the Veteran's favor (see 38 U.S.C.A. § 5107(b) and  38 C.F.R. § 3.102), the Board finds the reduction of the Veteran's service-connected migraine headaches was improper and that restoration of the 30 percent rating is warranted from the June 1, 2010 the effective date of the reduction.  







ORDER

Restoration of a 30 percent rating for service-connected migraine headaches, from June 1, 2010, is granted, subject to the legal authority governing the payment of compensation.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


